Citation Nr: 1511816	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  It was last before the Board in October 2014.  The Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to PTSD, for further development, to include a new VA examination with opinion.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should also consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's October 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2015 VA examiner failed to opine as to whether the Veteran's current hypertension was 1) caused or AGGRAVATED by service or 2) caused or AGGRAVATED by service-connected PTSD.  The VA examiner also failed to provide a clear and complete explanation of her opinion, which would allow the Board to make an informed decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Remand is required to obtain a supplemental medical opinion.

The case is REMANDED for the following actions:




1. Provide the Veteran with release forms and request that he identify and secure any relevant private medical records (PMRs) or other relevant records that are not in the claims file.  If the Veteran returns the forms, attempt to obtain the identified records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1) (2014).

2. Obtain any outstanding VA medical treatment records (VAMRs) from December 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the case to the VA examiner who performed the January 2015 examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The VA examiner must opine as to the relationship, if any, between the Veteran's service-connected PTSD and his current hypertension.  The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.  The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current hypertension was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The VA examiner must opine as to whether the Veteran's current hypertension was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected PTSD, to include PTSD-related anxiety/stress.

c. The VA examiner must render the requested opinions using the phrasing employed in points a. and b. above (I.E., THE EXAMINER MUST USE THE TERMS "CAUSED" AND "AGGRAVATED").

d. The examiner is advised that the absence of medical evidence is not, by itself, sufficient to discredit the Veteran's lay statements regarding the etiology of his disorder.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  The absence of an entry in a medical record may undermine lay evidence if the missing fact would have been recorded if present (e.g., the absence of an injury in service treatment records (STRs) may suggest that the injury was not present at separation because the injury would ordinarily have been recorded in the STRs).

e. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

April 1969 Reports of Medical Examination and History, indicating no problems with high blood pressure prior to service.

July 1971 Reports of Medical Examination and History, indicating no problems with high blood pressure upon separation from service.

November 2003 VAMRs, noting that the Veteran was diagnosed as having high blood pressure in 2002.  See also July 2004 and August 2010 VAMRs (diagnosing hypertension).

November 2010 VA Examination Report, evaluating the Veteran for PTSD.

November 2010 Notice of Disagreement, claiming that the Veteran's hypertension is secondary to his service-connected PTSD.

December 2011 (date received) VAMRs, summarizing the Veteran's treatment for PTSD.

September 2012 VA Examination Report, noting a diagnosis for hypertension.

November 2012 RO rating decision, granting service connection for PTSD effective September 25, 2012.

January 2013 Statement, reporting that the Veteran's hypertension is caused by his service-connected PTSD.

May 2013 VAMRs, indicating that the Veteran was treated for hypertension beginning in 2003 and that his high blood pressure may be related to PTSD.

May 2013 hearing transcript, testifying that a VA physician opined that the Veteran's current hypertension relates to his service-connected PTSD.

March 2014 VA Examination Report, documenting the Veteran's ongoing PTSD symptoms.

f. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience and medical expertise and on established medical principles.  

g. If the examiner is not able to provide an opinion without resorting to speculation (e.g., the evidence only supports the possibility that an injury or disease relates to service), he or she must state the reasons why such an opinion cannot be rendered.  The examiner should address whether a definitive opinion cannot be provided because required information is missing (in which case the examiner should specify what information is missing) or because current medical knowledge yields multiple possible etiologies with none more likely than not the cause/aggravation of the claimed disability.  The examiner should be as specific as possible.

4. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 



Claims additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



